DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al (US 9.025,027, hereafeter Xue) in view of Treado et al (US 2014/0300897, hereafter Treado).

As per claim 1, Xue discloses an information processing apparatus comprising:
a captured image acquisition section configured to acquire data of a polarized image captured of polarized light in a plurality of bearings, the polarized image being formed by reflection of reference light in a wavelength band irradiated to a subject, the wavelength band being selected on a basis of a predetermined material; a material identification section configured to acquire a distribution of polarization degrees based on the polarized image so as to identify an image of the subject having the predetermined material on a basis of a range of the distribution; and an output data generation section configured to output data representing the identified image (column 10 lines 4 – 61 and column 22 lines 11 – 52).
However, Xue does not explicitly teach wherein the reference light is an irradiation source controlled by the information processing apparatus.

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Xue in view of Treado.  The advantage is improving safety in security settings.
As per claim 2, Xue discloses the information processing apparatus according to claim 1, wherein the captured image acquisition section acquires the polarized image of infrared rays, and the material identification section identifies a region of which the polarization degree is lower than a US_142630064v1_100809-008663SC17005 US predetermined threshold value as an image of a portion of an exposed human skin (column 22 lines 11 – 52).
However, Xue does not explicitly teach wherein the reference light is an infrared light source for outputting the infrared rays.
In the same field of endeavor, Treado teaches wherein the reference light is an infrared light source for outputting the infrared rays (¶ 15).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Xue in view of Treado.  The advantage is improving safety in security settings.
As per claim 3, Xue discloses the information processing apparatus according to claim 1 wherein the captured image acquisition section further acquires data of an image captured during a time period in which the reference light is not irradiated by the information processing apparatus, and the material identification section corrects information regarding an image of the subject separately identified using the captured image, on a basis of information regarding the image of the subject identified on a basis of the polarized image formed by reflection of the reference light (column 10 lines 26 - 34).
As per claim 4, Xue discloses the information processing apparatus according to claim 3, wherein, when the material identification section detects an image of the subject having the predetermined material using the image captured during the time period in which the reference light was not irradiated, the captured image acquisition section requests an imaging apparatus to irradiate the reference light (column 22 lines 11 – 52).
claim 5, Xue discloses the information processing apparatus according to claim 1 wherein the captured image acquisition section further acquires data of a distance image representing a distance to the subject through calculations based on a time period that elapses from a time the reference light is irradiated until detection of reflected light thereof is received, and the output data generation section, from the data of the distance image, reduces by a predetermined ratio a distance value of the subject having the predetermined material for purpose of correction (column 22 lines 11 – 52).
As per claim 6, Xue discloses the information processing apparatus according to claim 5, wherein the output data generation section varies the ratio by which to reduce the distance value depending on the range of the polarization degrees (column 22 lines 11 – 52).
Regarding claim 7, arguments analogous to those presented for claim 1 are applicable for claim 7.
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 1 are applicable for claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487